Citation Nr: 1632994	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1970 to June 1971.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Houston, Texas, Department of Veterans Affairs (VA) Regional Office rating decision in August 2012.  The rating decision, inter alia, denied service connection for (1) bilateral hearing loss; (2) tinnitus; (3) residuals of an aneurysm; (4) headaches; (5) a heart condition; (hypertension secondary to pain from headaches; (and continued a previous denial of service connection for idiopathic scoliosis of the spine.  The only issues before the Board are service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's January 2014 Form 9, substantive appeal, the Veteran requested a videoconference before a Veterans Law Judge.  Such hearing has not been scheduled and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107: 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




